—Order, Family Court, New York County (Ruth Zuckerman, J.), entered on or about July 13, 1998, which, after a fact-finding hearing, dismissed the petition for a declaration of paternity on the ground of equitable estoppel, unanimously affirmed, without costs.
Petitioner’s application to establish that he was the biological father of the subject child was properly dismissed on the ground of equitable estoppel. The child was born in 1985 and the evidence duly credited by the hearing court demonstrated that, in the 11 years between the child’s birth and the filing of the instant petition, petitioner has had little or no contact with the child and has taken no measures to establish a relationship with her (see Terrence M. v Gale C., 193 AD2d 437, lv denied 82 NY2d 661; also see Matter of Glenn T. v Donna U., 226 AD2d 803). Under the circumstances, the child’s best interests would not be served by permitting, at this late juncture, a disruption of the family unit that has been in place since her birth. Concur — Nardelli, J.P., Tom, Mazzarelli, Buckley and Ellerin, JJ.